COACHMEN INDUSTRIES, INC. Shareholder Update April 9, Dear Shareholders: The bad news for the housing markets just kept on coming – and just kept getting worse – as the housing sector took several more steps backwards in January and February: · On March 24, the Commerce Department announced that sales of newly built single family homes fell again for the fourth straight month, to a new record low, at an annualized rate of just 308,000 units; · This follows immediately on the previous record worst-ever month just reported in January, which featured the lowest level of new family home sales on records going back nearly half a century, at an annualized rate of 309,000 units. · January and February 2010 both beat the previous worst month on record, January of 2009, by over 6%! · Economists expressed surprise at this data, as they had been widely predicting increases during these months from December of over 5% – so together, this is an unexpected double digit slap in the head. · Adding insult to injury, year-over-year median prices also decreased, putting increased margin pressure on what sales there are –although there are contra-indications in pricing as the median home prices in 20 major cities actually increased month-over–month in January. On Wednesday this week, Federal Reserve Chairman Ben Bernanke stated the obvious: he saw no evidence of a sustained recovery in the housing market, noting that foreclosures keep rising, and that in the jobs market, hiring is “very weak.” Housing stimulus? Missing in Action. Our 10K for 2009 was filed on March 29, 2010, and as we have reported to you over the past year, it reflects major improvements in operational performance over 2008.
